Citation Nr: 0207764	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for lumbosacral strain 
(claimed as back disorder).


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1980.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In a September 2000 decision, the Board denied service 
connection for lumbosacral strain.  The veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (CAVC).  The parties filed a Joint Motion for Remand 
of the issue denied in this case in light of the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), (now codified 
at 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001)).  In a 
March 2001 order, the Court granted the joint motion for 
Remand and vacated the Board's September 2001 decision with 
respect to the above issue.  In August 2001, the Board 
remanded this issue to the RO for notification and 
reconsideration under VCAA pursuant to the Court's March 2001 
Order.  The RO continued the denial of this issue and 
returned the case to the Board.

The attorney who has represented the veteran during the 
course of his appeal is no longer authorized to represent 
claimants before VA.  The RO advised the veteran of this in 
October 2001 and provided the opportunity to obtain other 
representation.  No subsequent documentation of 
representation was received from the veteran.


FINDING OF FACT

The veteran's current back disability is not related to any 
disease or injury during active military service.


CONCLUSION OF LAW

A back disability to include lumbosacral strain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, CAVC remanded this case to the Board for 
consideration of the VCAA.  The VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001), provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute. 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the rating decision, Statement of the Case, the 
Supplemental Statement of the Case, the March 2001 CAVC 
order, and the August 2001 Board remand.  Furthermore, the 
Board finds that the RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The veteran has been offered an opportunity 
to submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits. 

The veteran is seeking service connection for a back 
disorder.  He contends that he injured his back in service 
and continued to experience back pain and problems after 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Service medical records disclose that the veteran was seen in 
1977 complaining of back pain that began when he was walking 
up stairs.  The diagnosis was muscle spasm.  On his medical 
history report prepared at the time of his May 1980 
separation examination, the veteran complained of recurrent 
back pain.  At the separation examination, the clinical 
evaluation of the spine was normal and there were no findings 
or diagnoses of a back disability.

A December 1980 VA examination report was negative for any 
complaints of back pain and examination of the back revealed 
normal range of motion.  X-rays of the spine were normal.  VA 
medical records from December 1982 to December 1991 reflect 
that the veteran injured his back in April 1983.  The medical 
records show that the veteran has received continuing 
treatment for low back pain since the 1983 injury.  These 
records further note that the veteran reinjured his back in 
February 1989.  The diagnosis was lumbosacral strain.  In VA 
medical notations and consultations from 1983 to 1991, 
several VA physicians refer to the 1983 injury as the initial 
injury to the back.  VA medical records contain no reports of 
back problems after service until an on-the-job back injury 
in April 1983.

The record indicates that the veteran was a VA employee at 
the time of the 1983 injury; he subsequently filed for 
workers compensation with the Department of Labor. In a March 
1992 letter, written in support of the workers compensation 
claim, a VA physician stated that it was his opinion that the 
veteran's present condition was "related to the original 
problem that he has been followed for here, ever since he 
started having symptoms."  The veteran's claim for workers 
compensation benefits was denied in July 1992; 
reconsideration was denied in October 1992. 

VA medical records from September 1998 to March 1999 indicate 
that the veteran complained of low back pain and had been 
diagnosed with chronic low back pain/myofascial pain.  In a 
May 1999 letter, a VA staff physician reported that the 
veteran's back pain appeared to be mechanical and myofascial 
in origin.  The VA physician noted that the veteran was 
treated for back due to muscle spasms in service in 1977.  
The VA physician stated that the veteran reported that his 
current pain was similar to the pain he was treated for in 
service.  The VA physician did not, however, link the 
veteran's current back problems to disease or injury during 
military service.

The Board has considered the veteran's statements as well as 
a February 1999 statement from his spouse, that the veteran's 
physical activities have been limited since the back injury 
in service in 1977.  The veteran and his spouse are competent 
as lay persons to report that on which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, they are not competent to offer medical opinion as 
to cause or etiology of the claimed disability as there is no 
evidence of record that either the veteran or his spouse have 
specialized medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In summary, although the service medical records indicate 
that the veteran complained of back pain during service in 
1977 and at discharge in 1980, his separation examination 
reveals that clinical evaluation of the spine was normal.  
Based on this evidence, it appears that any back disorder the 
veteran had in service was acute and transitory, and resolved 
therein without residual disability.  

Furthermore, the Board notes that the medical records 
subsequent to service do not contain any report a history of 
injury to the veteran's back during service until December 
1998, when he reported that he fell while carrying food 
trays.  However, the veteran's service medical records, which 
show that the veteran complained of back pain while walking 
up stairs, do not support the history recorded in 1998.  In 
fact, in several documents and medical records prior to the 
December 1998 medical notation, both the veteran and his VA 
physicians refer to the initial back injury as the injury in 
April 1983. 

Additionally, the Board finds that the May 1999 statement by 
a VA physician -- indicating that the veteran reported that 
the pain he currently experienced in his back was similar to 
the pain he was treated for in service -- is not competent 
medical evidence of a nexus between current back disability 
and disease or injury in service.  There is no indication the 
VA physician reviewed the veteran's entire claims file, as 
there is no discussion of the veteran's substantial treatment 
for back problems from 1983 to 1991 following the on-the-job 
injury.  The reliance of the VA physician on the history that 
the veteran provided does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Finally, the Board notes that the VA physician did 
not provide a medical opinion that the veteran's current back 
disorder was due to his inservice back pain.  

Taking into consideration the report of acute back pain and 
spasms during service, the history of back strain from post-
service employment, and the lack of an explicit opinion in 
the physician's statements of record linking a current back 
disability with disease or injury during service, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current back disorder began during 
service.  Therefore, the claim for service connection is 
denied.


ORDER

Service connection for lumbosacral strain (claimed as back 
disorder) is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

